United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-2722
                    ___________________________

                             Gary J. Gieselman

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

Valeria Wilson Jackson, Deputy, Correctional Officer, Washington County,
Missouri, Individually; Vernon Wilson, Chief Deputy, Washington County,
           Missouri, Individually; Washington County, Missouri

                  lllllllllllllllllllll Defendants - Appellees

                   Chris Robert Wallace; Lanny Parks

                        lllllllllllllllllllll Defendants

   Kevin Schroeder; Lance Mason; Shannon Thompson; Michael Hahn

                  lllllllllllllllllllll Defendants - Appellees

                      Rodney Rawlins; Jason Gullett

                        lllllllllllllllllllll Defendants

             Missouri Public Entity Risk Management Fund

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
              for the Eastern District of Missouri - St. Louis
                              ____________
                             Submitted: May 28, 2013
                               Filed: May 31, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

       Gary Gieselman appeals the adverse portion of the district court’s1 judgment in
his 42 U.S.C. § 1983 action. After careful review, we conclude that granting the
summary judgment motion of certain defendants was proper for the reasons stated by
the district court. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                         -2-